The courts below gave relator an order of habeas corpus on his showing that he had been indicted for one crime but had pleaded guilty to an entirely different offense. From the record no one can say that the crime he admitted had anything to do with the facts pleaded in the indictment or whether or not the charge he was adjudged guilty of was based on any facts at all or just arbitrarily picked out of the air. The majority opinion in this court agrees that the trial court erred in taking a guilty plea to the crime of attempted grand larceny, second degree, as against an indictment charging the crime of criminally receiving or withholding stolen property. But that error, says the majority, was only an ordinary error, not one going to the fundamentals of jurisdiction and so not justifying the use of habeas corpus to correct it. We have held to the contrary, most recently in People v. Miles (289 N.Y. 360). There, referring to the amendment of an indictment at the trial, by consent, we said: "The change went to the substance of the accusation and was so treated at the trial. As such it was not an accusation by a grand jury as required by the constitution * * *" (p. 363).
The whole Miles opinion makes it plain that this court intended to hold that the error in that case was a fundamental one. Following the language above quoted, there is in the Miles
opinion an excerpt from the Supreme Court's famous pronouncement in Ex Parte Bain (121 U.S. 1) which, in unmistakable terms (seeBain opinion at p. 13), brands it a violation of the *Page 368 
Federal Constitution for a trial court to make a change of substance in an indictment as found by the Grand Jury (to the same effect, see 1 Bailey on Habeas Corpus, page 126). Indeed, we could not have reversed the judgment of conviction in People v.Miles unless we had held the error to be fundamental since there was in the record no exception to the trial court's ruling permitting the amendment, but, instead, a consent thereto by defendant Miles. Only when the error amounts to a disregard of fundamental rights may we overlook the absence of an exception. (People v. McLaughlin, 291 N.Y. 480, 483.)
The holding of the Miles case that an amendment by the trial court of an indictment so as to charge a different crime, is, even when consented to by the defendant, a violation of the Constitution, is in accord with the old case of People v.Campbell (4 Park. Cr. Rep. 386, 387) referred to in Ex ParteBain (supra) and in People of the State of N.Y. v. Dohring
(59 N.Y. 374, 380). The position of the present relator, Wachowicz, is much stronger than was that of Miles, since the indictment against Wachowicz was never amended or sought to be amended, so as to charge the crime of attempted grand larceny. This case is the plainest possible one of an indictment for one crime and a judgment of conviction of an entirely different crime. What more need relator show?
The majority hold that there was all requisite jurisdiction in the trial court to pronounce the judgment against relator, since that court had acquired jurisdiction over his person by means of the indictment and had general subject matter jurisdiction over the crime of which he was sentenced. If that be jurisdictional sufficiency, then there never can be fundamental error in convicting a man of one crime though indicted for a different crime, so long as the court has general criminal jurisdiction. In other words, it can never be a jurisdictional error to convict a defendant of any indictable offense described in the Penal Law, so long as there be an indictment charging any other indictable offense. I think a criminal judgment, to be jurisdictionally valid, must have the support of an indictment charging the crime adjudged, or a higher degree thereof, or a crime necessarily involving the crime on which sentence is imposed. The judgment, as in every law suit, must be responsive to an issue raised by the pleading. (1 Bailey on Habeas Corpus, pp. 83, 638.) *Page 369 
Besides jurisdiction of person and subject matter, the court must have, says Brown on Jurisdiction (see §§ 84 and 110), "authority to render the particular judgment". If not, habeas corpus is the remedy. (People ex. rel. Liss v. Supt. of Women's Prison,282 N.Y. 114, 119). "So the writ lies", (29 C.J., p. 44), "where * * * petitioner is convicted of an offense not charged or included in the indictment, information or complaint."
"It matters not what the general powers and jurisdiction of a court may be; if it act without authority in the particular case, its judgments and orders are mere nullities, not voidable, but simply void, protecting no one acting under them, and constituting no hindrance to the prosecution of any right" (People ex rel. Tweed v. Liscomb, 60 N.Y. 559, 568). "Jurisdiction of the subject-matter is the power lawfully conferred to deal with the general subject involved in theaction" (Hunt v. Hunt, 72 N.Y. 217, 230, emphasis supplied). I agree that only radical jurisdictional defects justify the use of habeas corpus, but I am convinced that we are faced with just such a defect here.
It is urged that the only available remedy was by appeal from the judgment of conviction. But one who pleads guilty may not appeal unless the judgment is totally void, and if it be void, then he is entitled to habeas corpus.
Relator's plea of guilty, while it was in fact a consent that he be sentenced for the crime for which he had not been indicted, could not be an effective waiver of his constitutional rights. It could not "authorize a substantial change in its fundamental mode of proceeding". (The People v. Guidici, 100 N.Y. 503, 508; see Cancemi v. The People, 18 N.Y. 128, 136.)
This particular relator does not deserve sympathy. Having made a bargain with the prosecutor and the court, he refuses to abide by it. But if "the great writ of habeas corpus has been for centuries esteemed the best and only sufficient defense of personal freedom" (Ex parte Yerger, 8 Wall. [U.S.] 85, 95), then a restriction of its scope is a matter fraught with dangers most grave. The orders should be affirmed.
RIPPEY, LEWIS and THACHER, JJ., concur with LEHMAN, Ch. J.; DESMOND, J., dissents in opinion in which LOUGHRAN and CONWAY, JJ., concur.
Orders reversed, etc. *Page 370